United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Wooddell et al.			:
Application No. 16/428,431			:		Decision on Petition
Filing Date: May 31, 2019			:				
Attorney Docket No. T0833.70015US3	:


This is a decision on the petition under 37 C.F.R. § 1.182 filed July 1, 2021, which requests that the terminal disclaimer filed on February 19, 2021, be withdrawn.  

The petition is granted.

Applicant asserts that there is no further need for the disclaimer to remain recorded against this application because the claim for which the terminal disclaimer was originally proffered has now been amended to remove the basis for the previous obviousness-type double patenting rejection.  The undersigned has consulted with the examiner in charge of this application and the examiner concurs with applicant’s assertion.  Accordingly, the terminal disclaimer is withdrawn.  Office records for the application have been changed consistent with this decision.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions